Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 3, 8-13, 16-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-7, 15 previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Smith on 3/10/21.

The application has been amended as follows:

Claim 1 (currently amended) An assembly for an electronic display, said assembly comprising: 
a display unit subassembly comprising the electronic display and an open loop 
pathway for ambient air; 
an upper portion extending above, and spaced apart from, said display unit 
subassembly, wherein said upper portion comprises an upper cavity configured to receive ambient air; 
	one or more members extending between said upper portion and said display unit 
subassembly; 
	an air intake located between said upper portion and said display unit subassembly 
and configured to receive ambient air for upward movement into said upper cavity of said upper portion and downward movement into said open loop pathway of said display unit, wherein said air intake is in fluid communication with said upper cavity and said open loop pathway; 
at least one upper portion fan positioned within said upper cavity and configured 
to draw ambient air ingested through said air intake into the upper cavity when operated; 
an upper portion exhaust configured to exhaust ambient air ingested into the upper 
cavity; and 
at least one display unit subassembly fan positioned within said display unit 
subassembly and configured to draw ambient air ingested through said air intake into said open loop airflow pathway when operated.  

Claim 2 (cancelled) 

Claim 3 (currently amended) The assembly of claim 2 
[[an]] said upper portion exhaust is located at an upper surface of said upper portion 

Claims 4-5 (cancelled) 
Claims 6-7: (rejoined)
Claim 8 (original) The assembly of claim 1 wherein: 
said display unit subassembly comprises a backlight for the electronic display; and
said open loop pathway extends along a rear surface of the backlight.  
Claim 9 (original) The assembly of claim 1 wherein: 
said air intake comprises a first open loop intake positioned at a first side of said 
assembly and a second open loop intake positioned at a second side of said assembly.  
Claim 10 (original) The assembly of claim 1 further comprising: 
a closed loop pathway for circulating gas within the display unit subassembly.  

Claim 11 (original) The assembly of claim 10 further comprising: 
a first side member; and 
a second side member, wherein said display unit subassembly is secured at a 
vertical height between said first side member and said second side member.  

Claim 12 (original) The assembly of claim 11 wherein: 
interior surfaces of said first and second side members define at least a portion of 
said closed loop pathway.  

Claim 13 (currently amended) An assembly for at least one electronic display, said assembly comprising: 
a display unit subassembly comprising the at least one electronic display, an open 
loop pathway for ambient air, and a closed loop pathway for circulating gas configured to provide thermal interaction between ambient air in said open loop pathway and circulating gas within said closed loop pathway; 
an upper portion extending above, and spaced apart from, said display unit 
subassembly, wherein said upper portion comprises an upper cavity configured to receive ambient air; 
	a frame comprising one or more members extending between said upper portion 
and said display unit subassembly; 
	an air intake located at a space between said upper portion and said display unit 
;
an upper portion exhaust located within said upper portion and in fluid 
communication with said upper cavity; 
a first fan positioned within said upper cavity to draw ambient air through said air 
intake and into said upper cavity when operated; and 
	a second fan positioned within said open loop pathway to draw ambient air 
through said air intake and into said open loop pathway when operated
wherein said air intake is configured to facilitate upward movement of a first portion 
of ingested ambient air into said upper cavity of said upper portion and downward movement of a second portion of said ingested ambient air into said open loop pathway of said display unit. 

Claim 14 (cancelled) 

Claim 15 (rejoined) The assembly of claim 13 further comprising: 
an upper portion intake located within said upper portion and in fluid communication with said air intake and said upper cavity[[;]], wherein said[[a]] first fan is configured to draw said ambient air ingested through said air intake through said upper portion intake, into said upper cavity, and out of said upper portion exhaust when operated.  


Claim 16 (original) The assembly of claim 13 further comprising: 
at least one channel, wherein each of said at least one channel extends along a 
backlight for each of the at least one electronic display and forms a portion of said open loop pathway.  

Claim 17 (original) The assembly of claim 16 wherein: 
said at least one electronic display comprises a first electronic display facing a first 
direction and a second electronic display facing a second direction opposing said first direction; and 
said air intake comprises a first intake facing the first direction and a second intake 
facing the second direction. 

Claim 18 (currently amended) An assembly for back to back electronic displays, said assembly comprising: 
a display unit subassembly comprising a first electronic display oriented to face 
a first direction, a second electronic display oriented to face a second direction opposing said first direction, an open loop pathway for ambient air passing through said display unit subassembly and comprising a first channel passing along a rear surface of a backlight for said first electronic display and a second channel passing along a rear surface of a backlight for said second electronic display, and a closed loop pathway for circulating gas configured to provide thermal interaction between ambient air in the open loop pathway and circulating gas in the closed loop pathway; 

subassembly, wherein said upper portion comprises an upper portion housing defining an upper cavity configured to receive ambient air and an aperture in said upper portion housing configured to receive ambient air, wherein said aperture is in fluid communication with said upper cavity; 
	a frame comprising one or more members extending between, and affixed to, said 
display unit assembly and said upper portion to support said upper portion in an elevated position; 
	a first air intake located at a space between said upper portion and said display 
unit subassembly, wherein said first air intake is in fluid communication with said upper cavity and said open loop pathway, and wherein said first air intake is oriented to face the first direction; and 
a second air intake located at the space between said upper portion and said 
display unit subassembly, wherein said second air intake is in fluid communication with said upper cavity and said open loop pathway, and wherein said second air intake is oriented to face the second direction[[;]] , wherein each of said first and second air intakes are each configured to permit upward movement of a first portion of ingested ambient air into said upper cavity of said upper portion and downward movement of a second portion of said ingested ambient air into said open loop pathway of said display unit; 
and one or more upper portion fans located at said upper cavity and configured to 
draw ambient air ingested from said first air intake and said second air intake into said upper cavity when operated; and 
one or more display unit subassembly fans located at said open loop pathway and 
configured to draw ambient air ingested from said first air intake and said second air intake into said open loop pathway when operated. 
Claims 19-20 (cancelled) 

Allowable Subject Matter
Claims 1, 3, 6-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: an air intake located between said upper portion and said display unit subassembly and configured to receive ambient air for upward movement into said upper cavity of said upper portion and downward movement into said open loop pathway of said display unit, wherein said air intake is in fluid communication with said upper cavity and said open loop pathway; at least one upper portion fan positioned within said upper cavity and configured to draw ambient air ingested through said air intake into the upper cavity when operated; an upper portion exhaust configured to exhaust ambient air ingested into the upper cavity; and at least one display unit subassembly fan positioned within said display unit subassembly and configured to draw ambient air ingested through said air intake into said open loop airflow pathway when operated, as set forth in the combination of the independent claims.
With respect to claim 13, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a frame comprising one or more members extending between said upper an upper portion exhaust located within said upper portion and in fluid communication with said upper cavity; a first fan positioned within said upper cavity to draw ambient air through said air intake and into said upper cavity when operated; and a second fan positioned within said open loop pathway to draw ambient air through said air intake and into said open loop pathway when operated wherein said air intake is configured to facilitate upward movement of a first portion of ingested ambient air into said upper cavity of said upper portion and downward movement of a second portion of said ingested ambient air into said open loop pathway of said display unit, as set forth in the combination of the independent claims.
With respect to claim 18, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a second air intake located at the space between said upper portion and said display unit subassembly, wherein said second air intake is in fluid communication with said upper cavity and said open loop pathway, and wherein said second air intake is oriented to face the second direction, wherein each of said first and second air intakes are each configured to permit upward movement of a first portion of ingested ambient air into said upper cavity of said upper portion and downward movement of a second portion of said ingested ambient air into said open loop pathway of said display unit; and one or more upper portion fans located at said upper cavity and configured to draw ambient air ingested from said first air intake and said second air intake into said upper cavity when operated; and one or more display unit subassembly fans located at said open loop pathway and configured to draw ambient air ingested from said first air intake and said second air intake into said open loop pathway when operated
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Dunn (US 20100226091) in view of Chang (US6198222), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841